Citation Nr: 1145408	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin rash of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified at a video-conference hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a rash affecting his hands and feet. The Veteran's service treatment records document skin complaints.  Specifically, in May 1970, the Veteran complained of a rash around his nose.  In September and October 1970, he received treatment for blisters on the bottom of both feet which had spread to his hands.  He was treated with Tolnaftate, Desenex and Tinactin.    

Post-service treatment records reveal that the Veteran is currently diagnosed with atopic dermatitis.  

Through written statements and hearing testimony, the Veteran reported that he first developed a skin rash during active service and that following discharge, he continued to self treat the condition for several years (with topical ointments such as Tinactin) until he sought a doctor's care for the condition.    

A May 2009 statement was received from E. M. Lepine, M.D., who reported that he first saw the Veteran in 1994 for treatment of atopic dermatitis (eczema), primarily involving the hands and feet.


The Veteran has not been accorded a pertinent VA examination during the current appeal.  In light of the evidence of in-service and post-service treatment for a skin condition, the Board believes that a remand of this claim is necessary.  Specifically, on remand, the Veteran should be given an opportunity to undergo a relevant VA examination to determine the nature of any current skin condition of the hands and feet and its possible relationship to active service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist Veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Moreover, the Veteran testified that he receives all of his skin treatment from Dr. Lepine.  A review of the claims folder reveals that treatment records dating up to January 2009 are of record from Dr. Lepine.  Accordingly, any treatment records dating since January 2009 should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign a release form so that VA can request his medical records from Dr. Lepine from January 2009 to the present.  All requests and response, positive and negative, should be associated with the claims file.  If the request for records is not successful, notify the Veteran of that fact and provide him an opportunity to obtain the records and submit them. 
     
2.  Schedule the Veteran for a VA dermatology examination to determine the nature of any current skin condition on the hands and feet and to provide an opinion as to its possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for all current skin disorders.  For each current skin disorder, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder is a continuation of, a recurrence of, or otherwise causally related to a skin disorder that was noted during the appellant's service in 1970.  The examiner should explain the reasoning behind each stated opinion. 

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


